PER Cukiam.
For conviction the State invokes and relies upon the principle of culpable negligence proximately resulting in the death of the decedent. However, the evidence, considered in the light most favorable to the State, fails to malee out a case.
Culpable negligence has been the subject of uniform decisions of this Court. It suffices here to cite S. v. Cope, 204 N.C. 28, 167 S.E. 456, where in opinion by Stacy, C.J. (1933), the decisions of this Court were assembled and the principles defined and distinguished from actionable negligence in the law of torts.
Moreover, further collaboration to like effect is to be found in opinion of Parker, J., in S. v. Roop, ante, 607, (1961). On the authority of principles enunciated in these cases and many more of like tenor, the defendant is entitled to an-acquittal. Hence, the motion of defendant for judgment as of nonsuit should have been allowed.
Reversed.